In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00236-CR



          TERRY REESE TANTON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1524471




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                   MEMORANDUM OPINION
        Terry Reese Tanton pled nolo contendere to and was convicted of the aggravated sexual

assault of a child.1 The trial court sentenced Tanton to fifteen years’ imprisonment. Tanton has

filed a consolidated brief, in which he raises a single issue common to all of his appeals. He argues

that the trial court’s failure to admonish him about the possibility of civil commitment led to an

“invalid” plea and constituted reversible error.

        In our opinion of this date on Tanton’s appeal in cause number 06-15-00234-CR, we found

this point of error inadequately briefed. For the reasons stated therein, we likewise conclude that

Tanton has failed to preserve his sole point of error in this case.

        We affirm the trial court’s judgment.




                                                  Ralph K. Burgess
                                                  Justice

Date Submitted:          April 27, 2016
Date Decided:            May 27, 2016

Do Not Publish




1
 In companion cases filed under cause numbers 06-15-00234-CR and 06-15-00235-CR, Tanton also appeals from two
other convictions of aggravated sexual assault of a child.

                                                     2